DETAILED ACTION
Response to Amendment
Claims 1, 7 and 17-20 are amended. 
Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments, see Page 14 filed 2 September 2021 with respect to rejections under 35 USC 101 and 112 (b)  have been fully considered and are persuasive.  The 101 and 112(b) rejections of Claims 1, 7, and 17-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious a first captured image obtained by imaging a subject from a first imaging position, (b a moving image including a plurality of second captured images obtained by imaging the subject from a second imaging position different from the first imaging position, the first captured image and moving image being obtained by the imaging device, and (c) a distance to the subject which is measured by the distance measurement device by emitting directional light, which is light having directivity, to the subject and receiving reflected light of the directional light; a derivation unit, which is a processor, that derives irradiation position pixel coordinates for specifying a position of a pixel corresponding to an irradiation position of the directional light on a real space with respect to the subject… in a case of the position specifiable state where the position of the pixel which is specified by the irradiation position pixel coordinates derived by the derivation unit is a position of a pixel which is specifiable at positions corresponding to each other in the respective first and the second captured images.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645